The plaintiff is the owner of land conveyed to him by the defendant. The property had been *Page 376 
owned, during the years from 1912 to 1919, by a domestic corporation which, for the privilege of exercising its corporate franchises, was liable to pay an annual tax to the State. (Tax Law [Cons. Laws, ch. 60], sec. 182.) The corporation had neglected, during these years, to make annual reports to the Tax Commission, stating the condition of its business. Moreover, during these years, the Tax Commission had stated no account of the taxes due and had served upon the corporation no notice of the audit and statement of a tax. It was then provided by the Tax Law as follows: "A tax imposed by section one hundred and eighty-two * * * shall be due and payable into the state treasury on or before the fifteenth day of January in each year." (Tax Law, § 197.) It was further provided: "Such tax shall be a lien upon and bind all the real and personal property of the corporation, joint-stock company or association liable to pay the same from the time when it is payable until the same is paid in full." (Id.) Thus, it was "a tax imposed by section one hundred and eighty-two," rather than a tax imposed by process taken under the provisions of the section, which became payable, by the corporation, on or before the fifteenth day of January in each year. Such being the case, the annual tax due and payable in each of the years from 1912 to 1919 became a lien upon the real estate of the corporation upon the fifteenth day of January in each year. Consequently, when the real estate in question was purchased by the plaintiff it was incumbered by liens for unpaid taxes. Therefore, when the plaintiff paid the taxes, subsequently stated by the Tax Commission, he became entitled to recover the disbursements, so made, from the defendant, which had covenanted that the premises were free from incumbrances.
The judgment should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgment affirmed. *Page 377